Citation Nr: 9908885	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-47 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a neurological disorder 
of the right leg, secondary to the service-connected 
disability of traumatic nerve damage to the left peroneal and 
posterior tibial nerves.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from ratings action by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In September 1995 the RO denied entitlement to service 
connection for degenerative disc disease of the lumbar spine 
(claimed as a right leg disorder secondary to a service-
connected left leg disorder), and denied entitlement to 
increased ratings for partial paralysis to the left peroneal 
and posterior tibial nerves.  Subsequently, the veteran 
perfected an appeal as to these issues.

In a February 1997 hearing officer's decision the RO found 
the veteran's left lower extremity neurologic disorder was 
more appropriately rated as one disability, and assigned a 40 
percent disability rating.  The decision also denied 
entitlement to service connection for degenerative disc 
disease of the lumbar spine and a neurologic disorder of the 
right leg, secondary to the service-connected disability of 
traumatic nerve damage to the left peroneal and posterior 
tibial nerves.  

In correspondence dated in March 1997 the veteran withdrew 
his appeal as to the issues of entitlement to a higher rating 
for a left lower extremity neurologic disability and service 
connection for degenerative disc disease of the lumbar spine.

The Board notes that the veteran's June 1998 correspondence 
raises the issue of whether a timely notice of disagreement 
has been submitted as to the May 17, 1997, rating decision 
which denied entitlement to compensation under 38 U.S.C.A. 
§ 1151 for nerve damage to the right foot as a result of a 
biopsy to the sural nerve.  In addition, the veteran has 
requested entitlement to a wheelchair or electric cart, but 
the record does not reflect that the RO has addressed this 
request.  These matters are referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran has not provided competent medical evidence 
demonstrating that his neurologic disorder of the right leg 
is the result of a service-connected disability, or otherwise 
due to an injury or disease incurred in, or aggravated by, 
active service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a neurological disorder of the right 
leg, secondary to the service-connected disabilities of 
traumatic nerve damage to the left peroneal and posterior 
tibial nerves.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that in January 1954 the veteran 
sustained a posterior dislocation of the left hip while 
skiing.  Subsequently, the veteran experienced a loss of 
movement below the knee.  A December 1954 medical board 
report included diagnoses of complete paralysis of the left 
common peroneal nerve and incomplete paralysis of the left 
posterior tibial nerve.  The veteran's service medical 
records are negative for complaints or treatment of any 
neurologic disorders to the right lower extremity.

In a May 1995 statement the veteran asserted that his right 
leg was impaired as a result of overuse caused by the left 
leg disability.

VA hospital records dated in May 1995 show the veteran 
reported he strained his right heel after extensive home 
repair and garden work in approximately 1994.  He stated he 
subsequently developed a bilateral burning sensation to the 
sole of his feet.  The examiner noted differential diagnoses 
under the general heading of peripheral neuropathy including 
chronic inflammatory demyelinating polyneuropathy, the most 
likely diagnosis, autoimmune peripheral neuropathy, reflex 
sympathetic dystrophy, amyloid polyneuropathy, and neuropathy 
originating from the spine.  An addendum to the report noted 
that it was the opinion of the physicians involved in the 
veteran's treatment that his symptoms were related to a 
pinched nerve with radiculopathy.  

VA outpatient treatment records dated in October 1995 include 
a diagnosis of peripheral neuropathy of unclear etiology, but 
highly suggestive of L5-S1 radiculopathy.  Other medical 
records indicate treatment related to this disorder, without 
additional opinion as to etiology.

VA hospital records dated in January 1996 show the veteran 
underwent right sural nerve and right gastrocnemius muscle 
biopsies.  The postoperative diagnosis was polyperipheral 
neuropathy.

In his October 1996 substantive appeal the veteran noted his 
medical care providers had provided diagnoses of peripheral 
neuropathy of an unknown etiology, and argued that service 
connection was warranted based upon the benefit of the doubt 
rule.  He stated that he believed the right leg disorder 
could be a result of overstress cause by the service-
connected left leg disability.

VA hospital records show the veteran underwent lumbar 
puncture in October 1996.  It was noted that lumbar puncture 
findings revealed resolution compared to prior lumbar 
puncture findings.  The diagnosis was peripheral neuropathy.

At his personal hearing, the veteran testified that 5 members 
of the VA hospital professional staff stated it was obvious 
that the injury to the left leg was a contributing factor to 
his back and right leg disorders.  Transcript, p. 5 (January 
1997).  However, he also stated that his doctors told him 
they had no idea why his right leg went bad or why the 
intense pain he initially experienced had not continued.  
Tr., p. 6.  He asserted the right leg problem was a direct 
result of the weakened condition of his left leg.  Tr., p. 7.  

VA examination in March 1998 found bilateral stocking 
distribution of peripheral neuropathy beginning in 
approximately 1954, of unclear etiology.  The veteran 
reported that he developed symptoms including numbness and 
weakness in the feet accompanied with burning pain in 1994.  
The examiner noted that the veteran declined additional study 
to clarify the etiology of his peripheral neuropathy.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (1998).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  Lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  See Grottveit, 5 Vet. 
App. at 93 (Court held that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  

In a claim for secondary service connection for a disability 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran's neurological disorder of the 
right leg is related to his service-connected disabilities of 
traumatic nerve damage to the left peroneal and posterior 
tibial nerves.  The Board also notes there is no medical 
evidence demonstrating that the veteran's neurological 
disorder of the right leg is due to an injury or disease 
incurred in, or aggravated by, active service.  

Although VA medical opinion in March 1998 included a 
diagnosis of bilateral stocking type peripheral neuropathy of 
unknown etiology beginning in approximately 1954, the Board 
finds that to the extent this opinion relates the onset of 
the disorder to a date in 1954 it appears to have been based 
solely upon the veteran's report of medical history.  The 
Court has held that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).

The veteran testified that 5 members of the professional 
staff at a VA hospital felt that his right leg disability was 
due to his service-connected left leg neuropathy.  He did not 
identify the individuals or offer any of their statements in 
the record.  Hearsay medical evidence, as transmitted by 
layperson, cannot be sufficient to render veteran's claim 
well grounded; connection between what physician said and 
layperson's account of what he purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).

The only other evidence of a causal relationship to active 
service is the veteran's own opinion.  While he is competent 
to testify as to symptoms he experiences, he is not competent 
to provide a medical opinion because this requires 
specialized medical knowledge.  See Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  Consequently, the Board 
finds that the veteran has not submitted evidence of a well-
grounded claim for service connection for a neurological 
disorder of the right leg, secondary to the service-connected 
disability of traumatic nerve damage to the left peroneal and 
posterior tibial nerves.  See 38 U.S.C.A. § 5107(a).

As the veteran's claim for service connection is not well 
grounded, the doctrine of reasonable doubt is not applicable.  
See 38 C.F.R. § 3.102 (1998).

The Board further finds that the veteran has not indicated 
the existence of any evidence sufficient to warrant 
additional development.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for a neurological disorder 
of the right leg, secondary to the service-connected 
disability of traumatic nerve damage to the left peroneal and 
posterior tibial nerves, is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


